PER CURIAM.
We affirm the revocation of appellant’s probation for possession of crack cocaine, possession of drug paraphernalia and resisting arrest without violence, but remand for the trial court to enter a written order specifying the conditions of probation which were violated. See Watts v. State, 688 So.2d 1018, 1019 (Fla. 4th DCA 1997) (“Although the procedures followed in a revocation of probation proceeding may be less formal than a full-blown criminal trial, the requirement of a written order of revocation is a mandatory one.”); Larangera v. *1039State, 686 So.2d 697, 698 (Fla. 4th DCA 1996).
Remanded for entry of a written probation order.
WARNER, C.J., STEVENSON and GROSS, JJ., concur.